DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the claimed limitations. Grabner et al. discloses estimation of a pose of a camera relative to an object. Gu et al. discloses estimating relative poses of cameras using pairs of images. Knorr et al. estimation of camera poses in motion relative to an object. Richey et al. discloses determining an object pose based on a camera pose relative to the object. Aller discloses estimating the pose of an object relative to a camera using reference salient points. Bose et al. discloses estimating object pose relative to a camera pose using visual markers. Jovanovic et al. discloses predicting pose change of a camera. Ben Himane et al. discloses object pose estimation relative to one or more cameras. Brown et al. discloses estimating poses for multiple cameras. Krumm discloses determining the relative pose between two cameras by measuring the path of movement of an object. However, the above prior art whether alone or in combination does not clearly disclose all the limitations of claims 1-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHI HOANG/Primary Examiner, Art Unit 2613